Filed 12/5/14; order modifying published opinion filed 12/5/14

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIRST APPELLATE DISTRICT
                                                  DIVISION TWO


J.B.B. INVESTMENT PARTNERS, LTD.
et al.,                                                                 A140232, A141228
         Plaintiffs and Respondents,
                                                                        (San Mateo County
v.                                                                      Super. Ct. No. CIV522693)
R. THOMAS FAIR et al.,
                                                                   ORDER MODIFYING OPINION
         Defendants and Appellants.                                NO CHANGE IN JUDGMENT

BY THE COURT:
         The opinion in the above-entitled matter filed on December 5, 2014, was certified
for publication in the Official Reports. Since this court’s December 5, 2014 opinion does
not meet the standard for publication as set forth in rule 8.1105(c) of the California Rules
of Court, it is hereby ordered that the opinion should not be published in the Official
Reports. There is no change in judgment.




Dated:_______________________                                      ________________________P.J.




                                                             1